TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-10-00368-CR


Blair Duane Wright, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT

NO. 8306, HONORABLE WILLIAM BACHUS JR., JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Blair Duane Wright seeks to appeal a judgment of conviction for failing to appear. 
Sentence was imposed on February 20, 2009.  Notice of appeal was filed on June 16, 2010.  Because
the notice of appeal was not timely, we lack jurisdiction to dispose of the purported appeal in any
manner other than by dismissing it for want of jurisdiction.  See Tex. R. App. P. 26.2(a)(1)/(2);
Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23
(Tex. Crim. App. 1996).
The appeal is dismissed.


				__________________________________________
				J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Henson and Goodwin
Dismissed for Want of Jurisdiction
Filed:   February 25, 2011
Do Not Publish